DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2020 has been entered.

Response to Arguments
Examiner acknowledges the cancellation of claims 8-9 and 12-15.
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed March 18, 2021, with respect to the claim objections of claim 1 have been fully considered and are persuasive.  The claim objections of claim 1 has been withdrawn. 
Applicant’s arguments in view of the claim amendments, see page 6 of the Remarks, filed March 18, 2021, with respect to the 35 U.S.C. 112 (b) rejection of claims 4 and 6 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claims 4 and 6 has been withdrawn. 
Applicant’s arguments in view of the claims, see pages 6-10 of the Remarks, filed March 18, 2021, with respect to the 35 U.S.C. 103 rejections of claims 1-2, 5, 7, 10-11 and 16-17 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-2, 5, 7, 10-11 and 16-17 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 7, 10, 11, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Okuno (US 2016/0290562 A1) in view of Lillis (US 2005/0126642 A1) in further view of Moretti 1 (US 2011/0155266 A1).
Regarding Claim 1:
Okuno discloses a hydrogen gas refueling station that has:
A first end (Figure 1, the first end is the point in front of the facility) adapted and configured to be connected to the orifice (Paragraph [0038], the storage facilities have an orifice to have hydrogen gas enter and exit) of a pressurized fluid storage facility (41, 42, 43, and 44, Figure 1); 
a second end (Figure 1, the point where the storage facility can be drawn off), each of which is a draw-off end, each of said second end being adapted and configured to be connected to a receiver circuit (2, Figure 2, the receiver circuit is the dispenser) to enable a supply of fluid drawn off from the pressurized storage facility (41, 42, 43, and 44, Figure 1) via the circuit; 
a third end (Figure 1, the point where the storage facility is connected to a source of hydrogen under pressure), each of which is filling end, each of said third end being adapted and configured to be connected to a source of gas under pressure (Paragraphs [0036] and [0038]) so that the filling of the storage facility (41, 42, 43, and 44, Figure 1) may be filled via the circuit;
a draw-off branch (Figure 1, the branch connected to the dispenser (2)), each of the second end (Figure 1, the point where the storage facility can be drawn off) being connected to the first end (Figure 1, the first end is the point in front of the facility) via the draw-off branch, the draw-off branch comprising, in series and in order of a draw-off flow direction (Paragraph [0039] and Figure 1, the draw-off flow direction is the arrow above the draw-off branch) from 
a filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch), each of the third end being connected to the first end via the filler branch of the circuit, the draw-off branch and the filler branch being connected in parallel (Figure 1, the draw-off and filler branches are in parallel) to the first end (Figure 1, the first end is the point in front of the facility) of the circuit, the filler branch comprising, in series, a filler branch valve (41A, 42A, 43A, and 44A, Figure 1) and a unidirectional valve (45, Figure 1) that has a flow direction in the filler flow direction (Figure 1, the filler flow direction is the arrow above the filler branch that is opposite of the draw-off direction) which is opposite that of the draw-off direction. 
	Okuno does not disclose:
		At least two second ends, 
		at least two third ends, and 
	the filler branch comprising, in series and in order of a filler flow direction from each of the third end towards the first end, a filler branch valve and a unidirectional valve that has a flow direction in the filler flow direction.
Lillis teaches a gas regulation system that has:
A body (34, Figure 3, the housing is the body) that surrounds a fluid circuit (Paragraphs [0022-0023] and Figure 4, the housing (34) is part of the control module that has a fluid circuit within).

It would also be obvious to one having ordinary skill in the art that through the combination that the housing of Lillis can go in front of each storage facility seen in Figures 2 and 3 of Lillis as well as contain the filler and draw-off branches of Okuno. Thus, the housing of Lillis and the circuit of Okuno will have two second and third ends. 
	Okuno and Lillis do not teach:
The filler branch comprising, in series and in order of a filler flow direction from each of the third end towards the first end, a filler branch valve and a unidirectional valve that has a flow direction in the filler flow direction.
	Moretti 1 teaches a gas filling and dispensing device for pressurized gas storage tank that has:
The filler branch (240, Figure 5) comprising, in order of a filler flow direction from each of the at least one third end towards the first end (Paragraph [0049], the third end is the first valve (160) and the first end is the orifice of the container (30) where the filling branch (240) may bet downstream of the first valve), a filler branch valve (160, Figure 5, the first valve is the filler branch valve) and a unidirectional valve (140, Figure 5, the valve is a check valve; See: https://www.valmet.com/media/articles/up-and-running/reliability/FRFluidDwgs1/ (cited on Notice of References Cited – shows symbols)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Okuno and Lillis to include the filler branch comprising, in series and in order of a filler flow direction from each of the at least one third end towards the first end, a filler branch valve and a unidirectional valve that has a flow direction in 
It also would have been obvious to a person having ordinary skill in the art that the order of the filler branch valve and unidirectional valve of Moretti 1 can be implemented into the filler branch of Okuno while the housing of Lillis is surrounding the circuit of Okuno to have at least two third ends. 
Okuno, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    1025
    1269
    media_image1.png
    Greyscale

Regarding Claim 2:


Regarding Claim 7:
The above-discussed combination of Okuno, Lillis, and Moretti 1 accounts for this subject matter where Okuno discloses a pressure sensor (41C, Figure 1 and Paragraph [0038]).

Regarding Claim 10:
Okuno discloses:
A pressurized gas storage facility (41, 42, 43, and 44, Figure 1) that has an orifice (Paragraph [0045], the storage facility has an orifice that will allow the hydrogen gas to enter the storage tank).
	Okuno and Moretti 1 do not teach:
		A pressurized gas storage facility comprising an orifice connected to a valve of claim 1. 
	Lillis teaches:
A pressurized gas storage facility (18, Figure 3) comprising an orifice (44, Figure 3, the connector is the orifice and Paragraph [0022]) connected to a valve (16, Figure 3, the control module is the valve).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify Okuno and Moretti 1 to include the orifice of the storage facility connecting to a valve as taught by Lillis with the motivation to connect the valve to the pressurized gas storage facility to fill or drain hydrogen.

Regarding Claim 11:
Okuno discloses:
At least two pressurized gas storage facility (41, 42, 43, and 44, Figure 1) of claim 10 connected to at least one transfer line (22, Figure 1) adapted and configured to be connected to a pressurized gas tank (Paragraph [0034]) to provide a transfer of gas form the storage facility to the tank so that the tank may be filled with gas (Paragraph [0035], the transfer line (22) goes to a dispenser (2) for filling a tank of the vehicle (100)) wherein the transfer line (22, Figure 1) is connected to each one of the at least two pressurized gas storage facilities (41, 42, 43, and 44, Figure 1) being connected to another one of the at least two pressurized gas storage facilities (41, 42, 43, and 44, Figure 1) corresponding ones of the second end (Figure 1, the point where the storage facility can be drawn off).
	Okuno and Moretti 1 do not teach:
Wherein the transfer line is connected to each one of the at least two pressurized gas storage facilities being connected to another one of the at least two pressurized gas storage facilities corresponding ones of the two second ends.
	Lillis teaches:
Wherein the transfer line (Figure 3, the transfer line is the dashed line within the housing (34)) is connected to each one of the at least two pressurized gas storage facilities (Figure 2, there are at least two pressurized gas storage facilities (18)) being connected to another one of the at least two pressurized gas storage facilities (Figure 2, there are at least two pressurized gas storage facilities (18)) corresponding ones of the ends (36 and 38, Figure 3 and Paragraphs [0022-0023]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno and Moretti 1 to include wherein 

Regarding Claim 17:
Okuno discloses:
Wherein each one of the at least two pressurized gas storage facilities (41, 42, 43, and 44, Figure 1) are connected to another one of the at least two pressurized gas storage facilities (41, 42, 43, and 44, Figure 1) via corresponding ones of the third end (Figure 1, the point where the storage facility is connected to a source of hydrogen under pressure).
	Okuno and Moretti 1 do not teach:
		Two third ends. 
	Lillis teaches:
		Housing (34, Figure 3).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno and Moretti 1 to include wherein the transfer line is connected to each one of the at least two pressurized gas storage facilities being connected to another one of the at least two pressurized gas storage facilities corresponding ones of the end as taught by Lillis with the motivation to have the housing protect the fluid circuit and to allow for the connection of the gas tanks together. It also would .

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1 and Moretti 2 (US 8381763 B2).
Regarding Claim 5:
Okuno discloses:
A first end (Figure 1, the first end is directly in front of the storage facility (41, 42, 43, 44)) in a fluid circuit. 
Okuno, Lillis, and Moretti 1 do not teach:
Further comprising at least one safety draining member configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice to the body if the draining member is subjected to a temperature and/or pressure above a particular threshold. 
	Moretti 2 teaches:
Further comprising at least one safety draining member (55, Figure 2) configured to free a gas evacuation passage (155, Figure 2) between the first end of the circuit and at least one evacuation orifice (Column 3, Lines 42-52, the evacuation orifice is between the first end in front of the tank and the outlet orifice (301)) to the body (Abstract, the device has a body) if the draining member is subjected to a temperature and pressure above a particular threshold (Column 4, Lines 59-67, the safety draining member is active when the threshold is breached). 


Regarding Claim 16:
Okuno discloses:
	A hydrogen station (1, Figure 1). 
Okuno, Lillis, and Moretti 1 do not teach:
Further comprising at least one safety draining member adapted and configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice leading to the body of the valve if the draining member is subjected to a temperature and/or pressure above a particular threshold. 
	Moretti 2 teaches:
Further comprising at least one safety draining member (55, Figure 2) adapted and configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice (Column 3, Lines 42-52, the evacuation orifice is between the first end in front of the tank and the outlet orifice (301)) leading to the body (Abstract, the device has a body) of the valve if the draining member is subjected to a temperature and pressure above a particular 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno, Lillis, and Moretti 1 to include a safety draining member that is activated when the temperature and pressure is above a particular threshold and allows for gas to be evacuated by the evacuation passage as taught by Moretti 2 with the motivation to have a passage in place to release any hydrogen gas that may compromise the system by having it exit through a separate passage. The evacuation passage and safety draining member will be located at the first end of Okuno with the outlet orifice in the housing (34, Figure 3) of Lillis.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1 and Graham (US 6810925 B2).
Okuno discloses:
A draw-off branch valve (41B, 42B, 43B, and 44B, Figure 1) and a filler branch valve (41A, 42A, 43A, and 44A, Figure 1). 
Okuno, Lillis, and Moretti 1 do not teach:
	A draw-off branch valve and a filler branch valve is a pneumatically controlled valve. 
Graham teaches a hydrogen fueling station that has:
A draw-off branch valve (31, Figure 1) and a filler branch valve (30, Figure 1) is a pneumatically controlled valve (Column 5, Lines 47-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno, Lillis, and Moretti et al. 1 to include a draw-off branch valve and a filler branch valve is a pneumatically controlled valve as taught by . 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1 and Roberge (US 2015/0040985 A1).
Okuno discloses:
A draw-off branch (Figure 1, the branch connected to the dispenser), a filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch), and a first end (Figure 1, the point in front of the facility) of the circuit. 
Okuno, Lillis, and Moretti 1 do not disclose:
Wherein the circuit further comprises a first isolation valve situated between the two draw-off and filler branches and the first end of the circuit. 
	Roberge teaches a tap for a storage container that can use hydrogen gas that has:
Wherein the circuit further comprises a first isolation valve (8, Figure 1, the isolation valve is located before the filling circuit and the bleed-off circuit) situated between filler branches (7, Figure 1, the filing circuit allow the container to be filled with gas) and the bleed-off circuit (5, Figure 1, the bleed-off circuit protects against excessive flow rates).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno, Lillis, and Moretti 1 to include wherein the circuit further comprises a first isolation valve situated between the two draw-off and filler branches, and the bleed-off circuit as taught by Roberge with the motivation maintain the residual pressure in the container to prevent a pressure drop. The isolation valve of Roberge would be located at the first end and before the filler and draw-off branches of Okuno. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okuno in view of Lillis in further view of Moretti 1, Moretti 2, Roberge, and Tarantello (WO 2015136190 A1).
Okuno discloses:  
A fluid circuit that has a first end (Figure 1, the first end is directly in front of the storage facility), a filler branch (Figure 1, the filler branch has the first end connected to the third end and is parallel to the draw-off branch) and a draw-off branch (Figure 1, the branch connecting the first and second end).
Okuno, Moretti 1, and Lillis do not teach:
Further comprising at least one safety draining member configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice leading to the body if the draining member is subjected to a temperature and/or pressure above a particular threshold, wherein the circuit comprises a purge line having an upstream end connected in the portion situated between the first isolation valve and the draw-off and filler branches and a downstream end connected to the evacuation orifice or orifices of the draining member, the purge line comprising a second isolation valve. 
	Moretti 2 teaches:
Further comprising at least one safety draining member (55, Figure 2) configured to free a gas evacuation passage between the first end of the circuit and at least one evacuation orifice (Column 3, Lines 42-52) to the body (Abstract, the device has a body) if the draining member is subjected to a temperature and pressure above a particular threshold (Column 4, Lines 59-67), 
wherein the circuit comprises a purge line (Column 3, Lines 42-52, the gas evacuation passage is the purge line) having an upstream end connected in the portion situated between the filter (120, Figure 2) and the draw-off (20, Figure 2) and filler (240, Figure 2) branches and a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Okuno, Lillis, and Moretti 1 to include a safety draining member that is activated when the temperature and pressure is above a particular threshold and allows for gas to be evacuated by the evacuation passage as taught by Moretti 2 with the motivation to have a passage in place to release any hydrogen gas that may compromise the system by having it exit through a separate passage. The evacuation passage and safety draining member will be located at the first end of Okuno with the outlet orifice in the housing (34, Figure 3) of Lillis.
	Okuno, Lillis, Moretti 1, and Moretti 2 do not teach:
The first isolation valve and the draw-off and filler branches and the purge line comprising a second isolation valve.
Roberge teaches:
The first isolation valve (8, Figure 1, the isolation valve is located before the filling circuit and the bleed-off circuit), filler branches (7, Figure 1, the filing circuit allow the container to be filled with gas), and the bleed-off circuit (5, Figure 1, the bleed-off circuit protects against excessive flow rates).
	Okuno, Lillis, Moretti 1, Moretti 2, and Roberge do not teach:
		The purge line comprising a second isolation valve.
	Tarantello teaches a valve unit for a gas container that has:
The purge line comprising a second isolation valve (30, Figure 4, the isolation valve is the second isolation valve because it is located on the outlet line). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogami (US 8573253 B2) teaches a valve assembly for a gas container with housing, an evacuation passage, and valves within the valve assembly. 
Takagi (WO 2013001824 A1) teaches a hydrogen filling station that has storage facilities with filler and draw-off branches connected in parallel with a valve on each branch. 
Hertzler (US 2005/0056338 A1) teaches a valve assembly for a gas container with housing, an evacuation passage, and valves within the valve assembly. 
Moretti 2 (US 8578977 B2) teaches a valve assembly with a storage facility with a filler and draw-off branches as well as housing. Valves are connected to the filler and draw-off branch. 
Nagura (US 2014/0102587 A1) teaches a hydrogen station that has a compressor, a filler branch, a draw-off branch, and pressure sensors. 
	Idoguchi (US 2003/0146214 A1) teaches a mounting structure for high pressure gas vessels that has storage facilities, valves connected to the orifice of the storage facilities, and gas evacuation line. 
	Street (US 2007/0215209 A1) teaches an apparatus to dispense fluid from a bank of containers that has multiple storage facilities, a valve, a filler branch, and a draw-off branch.

Bartlok (US 2014/0124039 A1) teaches a pressure storage system that has a valve, a storage facility, and the storage facilities are connected in parallel. 
Takeda (US 2002/0092575 A1) teaches a valve assembly for a gas cylinder that has a filling branch, a draw-off branch, body housing, and a storage facility for a pressurized fluid. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753